Order entered February 25, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01619-CV

          MARTIN ONTIVEROS AND MARICELLA ROJAS, ET AL., Appellant

                                              V.

                    ONCOR ELECTRIC DELIVERY, ET AL., Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02693

                                          ORDER
        The Clerk’s record in this case is incomplete. The Court ORDERS Felicia Pitre, District

Clerk of Dallas County, Texas to file within five days of the date of this order a supplemental

clerk’s record including the motions for summary judgment filed on July 31, 2014 and August 4,

2014.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE